                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,        )    Crim. No. 02-00130 HG-01
                                 )
                                 )
                 Plaintiff,      )
                                 )
          vs.                    )
                                 )
HERMAN LEMUSU,                   )
                                 )
                                 )
                 Defendant.      )
                                 )
                                 )

 ORDER RECOMMENDING DEFENDANT HERMAN LEMUSU FOR RDAP PROGRAM BUT
DENYING DEFENDANT’S MOTION TO AMEND/CORRECT P.S.I. ON ALCOHOL AND
                      DRUG USE (ECF No. 375)

     On December 1, 2003, Defendant Herman Lemusu was sentenced

to 360 months imprisonment as to Counts 1 and 3, and 240 months

as to Counts 2, 4, 5, and 6, all terms to run concurrently.

Sixteen years later, Defendant filed a document entitled “Motion

to Amend/Correct P.S.I. on Alcohol and Drug Use.”      Defendant

seeks to amend his 2004 Presentence Investigation Report to allow

him to be eligible for the Residential Drug Abuse Program.

     The Court recommends Defendant be admitted to the

Residential Drug Abuse Program, but the Court lacks the authority

to modify the Presentence Investigation Report.

     Defendant’s “Motion to Amend/Correct P.S.I. on Alcohol and

Drug Use” (ECF No. 375) is DENIED.



                                  1
                              BACKGROUND

I.    The Indictment

      On March 20, 2003, the grand jury returned an eleven-count

Third Superseding Indictment as to Defendant Herman Lemusu and

another co-defendant.    The Third Superseding Indictment charged

Defendant as follows:

      Count 1:    Conspiracy to distribute with intent to distribute
                  and manufacture 50 grams or more of
                  methamphetamine, its salts, isomers, and salts of
                  its isomers in violation of 21 U.S.C. §§
                  841(a)(1), 841(b)(1)(A)(viii), and 846.

      Count 2:    Conspiracy to commit money laundering in violation
                  of 18 U.S.C. §§ 2 and 1956(h).

      Count 3:    Distribution of 50 grams or more of
                  methamphetamine, its salts, isomers, and salts of
                  its isomers in violation of 21 U.S.C. §§ 841(a)(1)
                  and 841(b)(1)(A).

      Counts 4, 5, and 6:
                Money laundering in violation of 18 U.S.C. §§ 2
                and 1956(a)(1)(A)(I).

      On April 18, 2003, the Jury found Defendant guilty of Counts

1, 2, 3, 4, 5, and 6 of the Third Superseding Indictment.    (ECF

Nos. 124, 125).


II.   THE PRESENTENCE INVESTIGATION REPORT AND SENTENCING


      The Probation Office prepared a Presentence Investigation

Report which was filed on January 12, 2004.    (ECF No. 175).   The

Presentence Investigation Report calculated Defendant’s total

base offense level as 42 and criminal history category as I.    The


                                   2
guideline range for imprisonment was 360 months to life.     (PSR at

¶ 82, ECF No. 175).

     In the Presentence Investigation Report, the Probation

Officer made the following finding concerning Defendant’s history

of substance abuse: “The defendant reported that he does not have

a history of alcohol or drug use.”     (PSR at ¶ 73, ECF No. 175).

     On December 1, 2003, the Court held a sentencing hearing.

Defendant did not object to the PSR’s finding that he reported no

history of alcohol or drug use.    The Court sentenced Defendant to

360 months imprisonment as to Counts 1 and 3, and 240 months as

to Counts 2, 4, 5, and 6, all terms to run concurrently.     (ECF

Nos. 167, 169).

     Judgment was filed on December 10, 2003.     (Judgment, ECF No.

169).   The Court recommended to the Bureau of Prisons that

Defendant receive drug treatment.     (Judgment at p. 3, ECF No.

169).

     On December 21, 2016, the Court issued an ORDER GRANTING

DEFENDANT’S MOTION FOR SENTENCE REDUCTION PURSUANT TO 18 U.S.C. §

3582(c)(2) AND AMENDMENT 782 TO THE UNITED STATES SENTENCING

GUIDELINES.   (ECF No. 365).   Defendant’s sentence was lowered

from 360 months to a total of 292 months imprisonment.     (Id.)

     On July 8, 2019, Defendant filed a document entitled,

“Motion to Amend/Correct P.S.I. on Alcohol and Drug Use.”     (ECF

No. 375).


                                  3
                              ANALYSIS


I.    DEFENDANT’S REQUEST TO AMEND THE PRESENTENCE INVESTIGATION
      REPORT

      On July 8, 2019, Defendant filed a motion to amend his

Presentence Investigation Report (“PSR”).   (ECF No. 375).

The PSR provided that:   “The defendant reported that he does not

have a history of alcohol or drug use.”   (PSR at ¶ 73, ECF No.

175).   Defendant did not object to this finding in the PSR at his

December 1, 2003 sentencing hearing.

      Defendant now requests that the Probation Officer’s finding

that Defendant reported that he does not have a history of

substance abuse be changed.   Defendant requests that the Court

permit him to amend his response in the PSR in order to allow him

to enter the Federal Bureau of Prison’s Residential Drug Abuse

Program (“RDAP”).

      Defendant’s Motion requests as follows:

      ... amend/correct the answer to the question of alcohol
      and drug use on page 22 of P.S.I. where I said yes to
      said question and just now discovered thru my case mgr.
      that my P.S.I. says no to alcohol and drug use which
      disqualifies me from the RDAP program (drug and alcohol
      program) that offers a year off your sentence after
      completing said program.

(Motion at p. 1, ECF No. 375).


II.   THE COURT LACKS JURISDICTION TO CONSIDER DEFENDANT’S REQUEST


      Defendant requests the Court to modify the January 12, 2004


                                 4
PSR.     (ECF No. 175).   The Court lacks the authority to order such

a modification.     United States v. Cripps, 2017 WL 1115972, at *1

(E.D. Cal. March 27, 2017).

       Federal Rule of Criminal Procedure 32(c) requires a

probation officer to conduct a presentence investigation and

issue a PSR, which the Court must consider in sentencing the

defendant.     See Fed. R. Crim. P. 32(c); Cripps, 2017 WL 1115972,

at *1.    Rule 32(f) provides that within 14 days after receiving

the PSR, a defendant may make objections to “material

information, sentencing guideline ranges, and policy statements

contained in or omitted from the report.”

       Defendant did not timely object to the finding in Paragraph

73 of the PSR that Defendant reported that he had no history of

substance abuse.     The Court lacks jurisdiction to now alter the

PSR as Defendant requests.

       The district court’s jurisdiction over the defendant becomes

limited after the district court has heard objections to the PSR

and has imposed a sentence.     See Fed. R. Crim. P. 32; Cripps,

2017 WL 1115972, at *1.      The district court has “no jurisdiction

under Fed. R. Crim. P. 32 to entertain a challenge to a post-

sentence report after the sentence has been imposed.”     United

States v. Freeny, 841 F.2d 1000, 1002 (9th Cir. 1988) (Rule 32

allows challenge to presentence report during imposition of

sentence, not later).


                                    5
     No other rule in the Federal Rules of Criminal Procedure

provides for post-sentence correction or amendment of a PSR.     See

Fed. R. Crim. P. 35(e) (district court may correct a sentence

that resulted from “arithmetical, technical, or other clear

error” within 14 days after imposition of sentence); Fed. R.

Crim. P. 36 (district court may correct a “clerical error” in a

judgment at any time); see Cripps, 2017 WL 1115972, at *1.

     Defendant did not object to Paragraph 73 in the PSR prior to

sentencing or at sentencing.   Defendant submitted objections to

the PSR.   (Addendum to the PSR, ECF No. 175).    Defendant filed a

Sentencing Statement and a Supplemental Sentencing Statement.

(Addendum to the PRS, ECF No. 175).   Defendant objected to

calculation of the offense level in the PSR.     (Addendum to the

PSR, ECF No. 175).   Defendant did not raise any objections

challenging the finding that he did not have a history of alcohol

or drug use in the PSR.   (PSR at ¶ 73, ECF No. 175).

     The Court continues to recommend that the Defendant be

admitted to the RDAP program but the Court lacks jurisdiction to

consider Defendant’s untimely request to amend his 2004

Presentence Investigation Report.


                            CONCLUSION


     The nature of Defendant’s convictions and his own statements

support his being admitted to the RDAP program but the Court


                                 6
lacks the authority to modify the Presentence Investigation

Report.

     Defendant’s “Motion to Amend/Correct P.S.I. on Alcohol and

Drug Use” (ECF No. 375) is DENIED.

     IT IS SO ORDERED.

     DATED: September 4, 2019, Honolulu, Hawaii.




United States v. Herman Lemusu, Crim. No. 02-00130 HG-01; ORDER
RECOMMENDING DEFENDANT HERMAN LEMUSU FOR RDAP PROGRAM BUT DENYING
DEFENDANT’S MOTION TO AMEND/CORRECT P.S.I. ON ALCOHOL AND DRUG
USE (ECF No. 375)               7
